MEMORANDUM **
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is denied.
A review of the record indicates that this petition for review is appropriate for summary disposition because the questions raised are so insubstantial as not to require further argument. See United States v. Hooton, 698 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, we sua sponte deny this petition for review.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.